 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaidunfair labor practices having occurred in connectionwith theoperation of Respondent'sbusiness as set forth in section I,above,have a close,intimate,and substantial relation totrade, traffic,and commerce amongthe severalStates and substantially affect commercewithin themeaning of Section2(6) and(7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shallrecommendthatitcease and desist therefromand that ittake certainaffirmativeaction ofthe typeconventionally ordered in such cases, which I find necessary toremedy and to remove the effects of the unfair labor practices and to effectuatethe policiesof the Act.Because of the limited natureof theunfairlaborpracticescharged and found herein,the recommended remedial action will be limited torequiring Respondent to bargainwith theUnion on request.[Recommendations omitted from publication.]Tee-Pak,Inc.andOil, Chemical and Atomic Workers Interna-tionalUnion,AFL-CIO,Local 7-569.Case No. 13-CA-2747.March 30, 1959DECISION AND ORDEROn November 28, 1958, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.TheRespondent filed a brief in support of the Intermediate Report.-Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds no prejudicial error was committed.The rul-ings are hereby affirmed.The Board considered the IntermediateReport, the exceptions, the briefs, and the entire record in the caseand hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the modifications noted below.We agree with the ultimate conclusion of the Trial Examiner inso-far ashe finds that the Respondent's conduct in terminating thecleanup project with the resultant layoff was not a violation of Sec-tion 8 (a) (1) and (3).However, in arriving at this conclusion, wedo so only because we find that the layoffs were motivated by eco-nomic reasons.1The Respondent's request for oral argument is hereby denied as the record,exceptions,and briefs adequately present the issues and positions of the parties.123 NLRB No. 56. TEE-PAK, INC.459The essential facts are not in dispute.Near the end of January1958, Respondent found it necessary, for economic reasons, to layoff 8 to 10 employees within the production and maintenance unit.About this time, the Respondent advised the Union that it contem-plated using the slack period to clean up the plan. It proposedthat the two most senior employees among those to be laid off be as-signed to this work, which in the past had been contracted out todecorators.The Union rejected this proposal.Nevertheless, theRespondent selected the two most senior employees (Leo Harris andLeonard Martin) from the group to be laid off and assigned them towall washing.There followed several grievance meetings and the exchange ofmemoranda between the Union and the Respondent.The Unionreiterated its position that the work in question should be includedunder the bargaining contract and paid at painter and painter as-sistant rates.The Respondent maintained throughout that the workwas customarily done by outsiders and was only being offered now toHarris and Martin to ease their situation, and that, if the Union per-sisted in its position, the Respondent would be forced to let the latteremployees go, and to give the work to outside contractors.The last of these memoranda by the Respondent stated :We regret that the Union has taken the position that employ-ment of the men laid off from the bargaining unit shall be sub-ject to bumping under the contract even though the work theyare assigned to has traditionally been done by outside contrac-tors.This factor, coupled with the Union's request to classifythese jobs in pay grades 4 and 6, leaves us the alternatives ofarbitration or discontinuance of the work by our laid-off em-ployees.Since it would be impractical to constantly change employeesassigned to this work and costly to go through arbitration, theCompany has decided to return to the previously establishedpractice of contracting this work out.Therefore, Leo Harrisand Leonard Martin have been laid off effective February 28,1958.The only issue before the Board is whether Respondent's courseof conduct violated Section 8 (a) (1) and (3) of the Act. The Gen-eral Counsel contends that Harris and Martin were laid off becausethe Union, acting on their behalf, attempted to process a grievanceon the question of whether their jobs were to be included or excludedfrom the bargaining unit and that the natural consequence of thisdiscrimination was to discourage membership in such Union.We do not agree with this contention. It appears from the record,and we find, that the Employer, in laying off the employees in ques- 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, was motivated by the economic unfeasibility of continuing theprogram, and not by any desire to penalize the employees for prose-cuting a grievance so as to discourage union membership, withinthemeaning of the Act.Accordingly, we sustain the Trial Ex-aminer, and shall dismiss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDATIONSISSUEThe issue herein is whether Leo Harris and Leonard Martin were laid off on orabout February 28, 1958,because they"engaged in union or other concertedactivity."THE FACTSAt the times material herein, Respondent(Tee-Pak, Inc.)and the Union (Oil,Chemical and Atomic Workers International Union, AFL-CIO, Local 7-569)were parties to a collective-bargaining agreement covering production and main-tenance employees.During January 1958,theRespondent advised the Union that it (Respondent)contemplated a number of layoffs for economic reasons1and that 8 or 10 em-ployees were scheduled to be laid off the latter part of that month.Respondentalso advised the Union that it (Respondent)contemplated using the slack periodtowash and paint large areas of wall space and proposed that two of its ownemployees rather than outsiders be used for the wall-washing operations?Re-spondent also proposed that the two most senior employees among the first groupof employees to be laid off be assigned to this work and that these two employees,while wall washing,not be considered as within the unit set forth in the contractbecause the seniority provisions thereof, if applicable,would require"bumping"as each subsequent group of employees was laid off.The Unionrejected thisproposal.Nevertheless,Respondent,at the time of the layoffs during the latterpart of January, selected from the laid-off group the two most senior employeesand assigned them (Leo Harris and Leonard Martin)to wall washing.By memorandum dated February 6, 1958, the Union advised Respondent:The Company has violated Article I and II of the articles of agreement sby informing the Union that work formerly done by members of the bar-gaining unit4isnow to be done by recalled Union employees and that same-employees are excluded from Article IV of the agreement.5The Union demands that this situation be corrected immediately.The-Union further requests that a meeting be held immediately to ascertain the:wage rate to be paid for this work.The parties met and conferred about this matter on February 19 or 20,1958,.but the positions of the parties remained the same.The Union contended that thecontract applied to wall-washing operations and Respondent contended that it didnot and that if the Union persisted in its position Respondent would lay off Harrisand Martin-would lay off the wall washers rather than apply the contract pro-visions and consequently a "bumping" procedure.By memorandum dated February 20, 1958, Respondent advised the Union:The following will constitute the Company answer to the meeting heldtoday on the subject employees.1The total number of layoffs during January and the succeeding months approximated 60.2 In the past,Respondent had used outside decorators when the area to be paintedexceeded approximately 300 square feet.The area then under consideration approximated225,000 square feet.aArticle I of the agreement defines the term "employees"and article II provides forrecognition of the Unionas the bargaining agent for"production and maintenance"employees.6Article IV of the agreement contains "union shop"and "checkoff" provisions. TEE-PAK, INC.461The Company needed to have the work in question done. In the past,work of this type was done by outside contractors.The Company decided,in this case, to give the work to laid off employees.If the Union persists in the position that it has taken, we will lay off themen and give the work to outside contractors.By memorandum dated February 23, 1958, the Union advised Respondent:The Union rejects the answer given by the Company to this grievance ofthe Step II meeting and therefore requests that this grievance be taken intothe Third Step of the grievance procedure.The Respondent's negotiator and the Union's negotiator met and conferredabout this matter on February 25 but their respective positions remained as indi-cated above `and as indicated in the quoted correspondence.By memorandum dated February 26, 1958, Respondent advised the Union:We regret that the Union has taken the position that employment of themen laid off from the bargaining unit shall be subject to bumping under thecontract even though the work they are assigned to has traditionally beendone by outside contractors.This factor coupled with the Union's requestto classify these jobs in pay grades 4 and 6 leaves us the alternatives ofarbitration or discontinuance of the work by our laid off employees.Since it would be impractical to constantly change employees assignedto this work and costly to go through arbitration, the Company has decidedto return to the previously established practice of contracting this work out.Therefore,Leo Harris and Leonard Martin have been laid off effectiveFebruary 28, 1958.A day or two prior to February 28, 1958, Harris and Martin were told thatthey were being laid off (from the wall-washing jobs) because "the Union waskicking against" them washing the walls and that their layoffs would be effectiveat the close of business on February 28, 1958.On August 29, 1958, the complaint herein issued accusing Respondent of dis-crimination against Harris and Martin.By telegram dated August 29, 1958, Respondent advised Harris and Martin:You are hereby recalled to work on clean-up crew. Please report at regu-larly scheduled hour on September 2, 1958.Harris and Martin were reinstated to their wall-washing jobs on September 2,1958.No wall-washing operations were performed between the time Harris andMartin were laid off and the time they were reinstated (between February 28 andSeptember 2, 1958).ConclusionsThe controversy here involves a dispute between Respondent and the Unionover the assignment of some newly created work and the applicability of thecollective-bargaining agreement.While Respondent's choice of language-that thelayoffs were because of the Union's persistence in processing its grievance-standingalone indicates that the layoffs were for presenting and processing a grievance,the record as a whole reveals that this language amounted to a statement indicativethat an impasse had been reached and that Respondent was resolving this conflictby following the contentions it had made to the Union.Whether Respondent'scourse of conduct in resolving this dispute violated the collective-bargaining agree-ment or sections of the Act other than 8(a)(1) and (3) is not before the TrialExaminer and not determined herein.The sole issue before the Trial Examineriswhether Respondent's course of conduct violated Section 8(a)(1) and (3) ofthe Act.The General Counsel, relying upon theMarlin Firearmscase, 116 NLRB1834, 1839-1840, urges that the layoffs had a natural substantial tendency todiscourage concerted activities or union membership and that these sections ofthe Act were violated.The fact thatsomeencouragement or discouragement of concerted activities orof union membership may result from specific conduct does not appear to be thecriterion to be used in determining whether the conduct is violative of the Act, butwhether thenatural substantialtendency, not merely theincidentaltendency, is toencourage or discourage (seeConsolidationCoal Company,100NLRB 392).Here the acts and conduct of Respondent were for purposes and objects whichare remote from those normally considered to give substantial encouragement ordiscouragement and such acts and conduct had no more than an incidental effect 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDon concerted activities or union membership.Respondentherein contended thatthe wall-washing workwas not encompassedwithin the terms of thecontract andsought to force acceptance of its contention.Although othersmay not agree asto how the contract should be interpreted and applied,such disagreement doesnot detractfromRespondent'sright to seekitsinterpretation and application.Also,whether the layoffs were merited or unmerited,justor unjust,mild ordrastic arenot before the TrialExaminer,the TrialExaminerhaving only thelimited issueof whether the layoffswere for reasons not sanctionedby Section8(a)(1) and(3) of the Act.In the opinionof the Trial Examinerthiswas astruggle involvingthe appropriatecomposition of the bargaining unit and encour-agement or discouragementof concertedactivitiesor union membership was, atbest, only remotely and indirectly involved.Thiswas not a situation,like thatinvolved inMarlin Firearms,where thenatural substantialtendency of Respond-ent'sconductwas to defeat the purposes of the Actand eliminateconcertedactivities or union membershipand the friendlyadjustment of industrial disputes.The TrialExaminerbelieves and finds that Respondent's conduct was not violativeof the sectionsof the Actunder consideration.In view ofthe foregoing,it is believedthat the complaint,in its entirety,shouldbe dismissed.[Recommendations omitted from publication.]Kermac Nuclear Fuels Corp.andUnited Steelworkers ofAmerica, AFL-CIO, PetitionerKermac Nuclear Fuels Corp.andInternational Brotherhood ofElectrical Workers, Local No. 611,AFL-CIO,Petitioner.CasesNos. 33-RC-708 and 33-RC-710.March 30, 1959SUPPLEMENTAL DECISION, ORDER, AND AMENDEDDECISION AND DIRECTION OF ELECTIONOn February 17, 1959, the Board issued a Decision and Direction ofElections in the above-entitled proceeding,,. in which it directedseparate elections in two voting groups of employees, one consistingof production and maintenance employees and the other of elec-tricians, helpers, apprentices, and electrical repairmen at the mines,mill, and auxiliary departments of the Employer's operations nearGrants, New Mexico.Thereafter on February 24, 1959, the Em-ployer filed a motion for reconsideration of the Decision and Direc-tion of Electionsinsofar asit granted a self-determination electionfor a voting group of electricians in Case No. 33-RC-710. In itsmotion the Employer asserted that since the hearing, it has progressedfrom a construction to a full production stage, as outlined in anaffidavit by Robert L. Cline, its industrial relations manager, datedJanuary 28, 1959; and that a separate voting group of electricians istherefore inappropriate.The Board, on March 6, 1959, issued a telegraphic notice 2 to allparties stating that, unless any party to this proceeding shows goodcause to the contrary, the Board will admit Cline's affidavit into the1122 NLRB 1512.*The notice also ordered the RegionalDirectorto defer the conduct of the electionsdirectedpending further action herein.123 NLRB No. 69.